Citation Nr: 1511287	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  14-25 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than September 30, 2011, for the grant of service connection for follicular lymphoma.  

2.  Entitlement to an effective date earlier than April 16, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified before Decision Review Officer (DRO) in April 2014, and before the undersigned Veterans Law Judge (VLJ) in August 2014.  Transcripts of both hearings are of record.  The Veteran submitted a written waiver of initial RO consideration of the new evidence submitted in conjunction with the August 2014 hearing.  38 C.F.R. § 20.1304(c) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an effective date earlier than April 12, 2012, for the grant of service connection for visual impairment and entitlement to service connection for a birth defect of a dependent child (son), due to Agent Orange exposure were raised at the August 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  In a December 2011 rating decision, the RO granted service connection and assigned a 100 percent rating for the Veteran's follicular lymphoma, effective September 30, 2011.

2.  The Veteran did not file a notice of disagreement with the assigned effective date or submit additional relevant evidence within one year of the letter notifying him of the December 2011 rating decision; and the effective date became final.

3.  The Veteran's claim for service connection for PTSD has been pending since October 21, 1981.


CONCLUSIONS OF LAW

1.  The December 2011 RO decision that granted service connection for follicular lymphoma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  The criteria for an effective date earlier than September 30, 2011, for the grant of service connection for follicular lymphoma under the law have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The criteria for an effective date of October 21, 1981, but no earlier, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2014).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Follicular Lymphoma

The Veteran seeks an effective date earlier than September 30, 2011, for the grant of service connection for follicular lymphoma.  He contends that the effective date should be October 1981, when he submitted lab reports which he contends indicated a blood abnormality.  See, Statement of Representative, August 2014.  

Specifically, he contends that "with some level of expertise his claim for delayed stress reaction should have also been construed as a claim for lymphocytosis or follicular lymphoma and as such an earlier effective date should be awarded."  Id.
The Veteran filed a formal claim for service connection for "blood in urine" which was received by VA on September 30, 2011.

In a December 2011 rating decision, the RO granted service connection and a 100 percent rating for follicular lymphoma (blood in urine), effective September 30, 2011, the date of the Veteran's formal claim for service connection.

In December 2011, the Veteran was provided with a letter that explained to him that he had one year to appeal this rating decision (meaning either the rating or the effective date assigned) or it would become final.  Unfortunately, the Veteran failed to file such a decision and it did in fact become final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

Once a decision becomes final, the law provides that the decision will not be subject to revision on the same factual basis, except by duly constituted appellate authorities, for new and material evidence, or for clear and unmistakable error (CUE).  38 C.F.R. §§ 3.104(a), 3.105(a).

Therefore, in order for the Veteran to obtain an earlier effective date for the follicular lymphoma rating, he must show either that CUE was made in the rating decision that established the effective date, or show that evidence was constructively in VA's possession that was not considered.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rudd explained that if new and material evidence was presented in a claim that had been disallowed, VA would reopen the claim and review the former disposition.  However, in this case, the rating decision in question dealt with the initial grant of service connection, and therefore new and material evidence would not be relevant.

The remaining potential basis for the Veteran's earlier effective date claim is a theory of clear and unmistakable error in the December 2011 RO decision which assigned an effective date of September 30, 2011, for the grant of service connection for follicular lymphoma.  He contends that the effective date is incorrect based on service connection claims that he filed and medical evidence that he submitted prior to September 2011.  Specifically, he contends that the RO erred in interpreting the facts of his case as they were known at the time in assigning an effective date of September 30, 2011, by misplacing claims for service connection and by failing to construe medical records, submitted in support of his claim for a psychiatric disability, as informal claims for service connection for follicular lymphoma.  

During the April 2014 DRO hearing, the Veteran testified that he submitted claims in March 1980; 1981; 1982; January 1988; and June or July 1994.  In April 2014, he submitted documents that included medical records dated in October 1981, lab results dated in December 1979, VA lab results printed in December 2011 which include lab results from January 1988, a document that references a 1981 Agent Orange examination; a July 1980 letter from the Veteran's representative requesting a file transfer to the Denver RO; and an August 1981 Declaration of Marital Status, and an April 1982 letter from VA confirming receipt of an application for benefits.  Unfortunately, none of the aforementioned evidence supports a finding that the Veteran filed an informal or formal claim for service connection for follicular lymphoma prior to September 30, 2011.

In this regard, the Veteran is informed that a successful claim of "clear and unmistakable" error must be pled with specificity, and he is therefore advised to work with his representative to refine his claim to be more specific.  He is also cautioned that claims based upon clear and unmistakable error involve error in the facts as they were known at the time, and the law as it stood at the time.  See 38 C.F.R. § 3.105(a).  Furthermore, such error must be outcome-determinative.  A claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  "To prove the existence of [clear and unmistakable error] as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Bustos v. West, 179 F.3d 1378, 1380 (1999).  The Veteran has not yet presented such a pleading, thus, the Board has no jurisdiction over such a claim at this time.  However, he is advised that he may file such a claim if he indeed believes that the December 2011 decision was tainted by clear and unmistakable error.

Since there is no evidence that a CUE was made in the December 2011 rating decision that granted service connection and assigned the 100 percent rating for the Veteran's follicular lymphoma, effective September 30, 2011, the mere filing for an earlier effective date, without alleging that a CUE was made, is precluded by law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

In summary, under the facts of this case, there is no legal entitlement to an effective date earlier than September 30, 2011, for the grant of service connection for follicular lymphoma.  The Board finds that the November 2013 claim for an effective date earlier than September 30, 2011, for the grant of service connection for the Veteran's follicular lymphoma amounts to a free-standing effective date claim which violates the rule of finality.  See Rudd, 20 Vet. App. at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal without prejudice to the Veteran filing a CUE claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).

PTSD

The Veteran seeks an effective date earlier than April 16, 2012, for the grant of service connection for PTSD.  He contends that the effective date should be October 1981, the date when he submitted his claim for PTSD.  See, August 2014 Representative's Statement.

During the August 2014 Board hearing, the Veteran testified that he filed claims in July 1980, May 1982, November 1982, the spring of 1986, and January 1988 for service connection for a psychiatric disorder which were lost by VA.

In this regard, as noted the claims file includes a letter from the Veteran's representative dated July 25, 1980 which requested a transfer of the file to the Denver RO.  However, there is no indication that the Veteran filed a claim for service connection for psychiatric disorder at that time.

In a statement received on by VA on September 8, 1981, the Veteran requested an extension of his education benefits, explaining that he was "unable to cope" with his education due to mental health issues.  However, there is no indication that he intended to file a claim for service connection for a psychiatric disorder at that time.

In a statement dated October 21, 1981, received by VA on October 22, 1981, the Veteran's representative submitted a certificate from the Veteran's attending physician "for delayed stress" which reflects treatment for stress-related symptomatology.  

In an October 1981 letter, the Veteran's treating physician opined that he had been "suffering from a delayed stress reaction to his experiences in Vietnam."

The January 2014 RO decision on appeal indicates that the Veteran filed applied for service connection for PTSD on October 21, 1981 and that the Veteran was denied service connection for PTSD in May 1982.  However, he contends that he did not receive notice of the decision.  

In fact, a June 2012 notation from the RO states that no formal rating denial or notification letter could be located in the claims file.

The Board concurs in this finding:  There is no final decision in this claims file that the Board has been able to locate regarding the alleged May 1982 denial.

Normally the regular actions of the RO would be to provide the Veteran a rating action following a claim.  These actions are assumed without evidence to the contrary.  In this case, the Veteran's claims file has been reviewed and finds no indication of the rating action of May 1982.  This is not simply a situation in which the Veteran contends he did not receive notice, but a situation where the Veteran contends no notice and the VA has no record of the notice, while it has records of other claims.  

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor, the case has remained open since the filing of the Veteran's initial request for service connection, received on October 21, 1981, for the grant of service connection for follicular lymphoma.  Therefore, an effective date for the grant of service connection and the corresponding disability evaluation assigned for  PTSD of October 21, 1981, is warranted.  The nature and extent of the disorder during this time frame is not before the Board at this time. 

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

As to the earlier effective date for PTSD, the evidence currently of record is sufficient to substantiate this claim.  Therefore, no further development is required.

As to the earlier effective date for the Veteran's follicular lymphoma, that claim has been dismissed for lack of jurisdiction.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

ORDER

An effective date earlier than September 301, 2011, for the grant of service connection for follicular lymphoma is denied.

An effective date of October 21, 1981, but not earlier, for the grant of service connection for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


